OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Blvd., Suite 206Durham, North Carolina (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end:February 28, 2011 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. NCM Capital Investment Trust NCM Capital Mid-Cap Growth Fund Annual Report February 28, 2011 Investment Adviser Administrator NCM Capital Advisers, Inc. Ultimus Fund Solutions, LLC 2634 Durham-Chapel Hill Boulevard P.O. Box 46707 Suite 206 Cincinnati, Ohio 45246-0707 Durham, North Carolina 27707 1-866-515-4626 February 28, 2011 General Market Overview The Russell Midcap Growth Index was up +33.1% for the twelve months ended February 28, 2011. As measured by the Russell Indexes, mid-cap stocks as a group outperformed large-cap stocks but underperformed small-cap stocks during the period and the growth style beat value stocks across all capitalization ranges. Within the Russell Midcap Growth Index, all ten economic sectors rose during the period.Consumer Discretionary stocks (+39.1%) were the best performers, followed by Information Technology (+37.2%), and Industrials (+35.3%).Utilities (+5.1%) were the worst performing sector, and the only one to post single digit returns. Fund Highlights The NCM Capital Mid-Cap Growth Fund (the “Fund”) generated a return of +31.9% during the twelve months ended February 28, 2011, underperforming its benchmark, the Russell Midcap Growth Index, which rose +33.1%.Positive stock selection was more than offset by negative sector selection in the period, primarily caused by the Fund’s cash position.The Fund holds cash for liquidity needs; this can be a significant drag on performance when we experience such strong returns as in the prior twelve months.The Fund generated positive security selection in five of the ten economic sectors. During the period, security selection was strongest in the Health Care, Materials and Industrials sectors.Medicis Pharmaceutical (+39.3%) and Universal Health Services (+47.9%) were the leaders in the Health Care sector.CF Industries (+78.3%) and Cliffs Natural Resources (+66.5%) led the Materials performance, as Esterline Technologies (+73.9%) did in Industrials.Other star performers included Cypress Semiconductor (+57.0%), Kirby (+67.7%), and CarMax (+61.7%). The Consumer Staples, Financials, and Information Technology sectors had the worst security selection during the period.Avon Products (-5.3%) was the biggest detractor from performance in the Consumer Staples sector.Lazard (-27.7%), Digital Realty Trust (-0.9%), and Lincoln National (+0.2%) hurt the Fund in the Financials sector, and Equinix (-6.2%), NVIDIA (-31.4%) and LogMeIn (-23.5%) in the Information Technology sector.Other laggards included DeVry (-13.7%), Kohl’s (+0.1%), and John Wiley & Sons (+15.6%). Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-866-515-4626 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 NCM Capital Mid-Cap Growth Fund Comparison of the Change in Value of a $10,000 Investment in NCM Capital Mid-Cap Growth Fund and the Russell Midcap® Growth Index Average Annual Total Returns (a) (for periods ended February 28, 2011) 1 Year Since Inception (b) NCM Capital Mid-Cap Growth Fund 31.91% 0.57% Russell Midcap® Growth Index 33.09% 1.77% (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund.The total returns in the graph and chart above do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Initial public offering of shares was July 6, 2007. 3 NCM Capital Mid-Cap Growth Fund Sector Diversification (% of Net Assets) February 28, 2011 (Unaudited) NCM Capital Mid-Cap Growth Fund Top 10 Equity Holdings February 28, 2011 (Unaudited) Security Description % of Net Assets Esterline Technologies Corp. 3.0% Manpower, Inc. 3.0% Crane Co. 3.0% Kirby Corp. 2.9% CarMax, Inc. 2.8% Cliffs Natural Resources, Inc. 2.7% Ross Stores, Inc. 2.6% John Wiley & Sons, Inc. - Class A 2.6% Invesco Ltd. 2.5% TD Ameritrade Holding Corp. 2.4% 4 NCM Capital Mid-Cap Growth Fund Schedule of Investments February 28, 2011 Common Stocks — 98.1% Shares Value Consumer Discretionary — 19.3% Diversified Consumer Services — 0.9% DeVry, Inc. $ Hotels, Restaurants & Leisure — 4.0% Darden Restaurants, Inc. Marriott International, Inc. - Class A Household Durables — 1.4% Fortune Brands,Inc. Internet & Catalog Retail — 2.1% priceline.com, Inc. (a) 47 Media — 2.6% John Wiley & Sons, Inc. - Class A Multiline Retail — 1.7% Kohl's Corp. (a) Specialty Retail — 6.6% AutoZone, Inc. (a) 46 CarMax, Inc. (a) Ross Stores, Inc. Consumer Staples — 2.3% Beverages — 1.1% Dr Pepper Snapple Group, Inc. Food Products — 1.2% H.J. Heinz Co. Energy — 7.2% Energy Equipment & Services — 4.5% Helmerich & Payne, Inc. Oil States International, Inc. (a) Weatherford International Ltd. (a) Oil, Gas & Consumable Fuels — 2.7% Arch Coal, Inc. Williams Cos., Inc. (The) 5 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 98.1% (Continued) Shares Value Financials — 8.7% Capital Markets — 4.9% Invesco Ltd. $ TD Ameritrade Holding Corp. Insurance — 1.8% Lincoln National Corp. Real Estate Investment Trusts (REITs) — 2.0% Digital Realty Trust, Inc. Health Care — 12.0% Biotechnology — 1.4% United Therapeutics Corp. (a) Health Care Equipment — 1.5% Kinetic Concepts, Inc. (a) Health Care Providers & Services — 3.4% DaVita, Inc. (a) Universal Health Services, Inc. - Class B Pharmaceuticals — 5.7% Endo Pharmaceuticals Holdings, Inc. (a) Hospira, Inc. (a) Medicis Pharmaceutical Corp. - Class A Watson Pharmaceuticals, Inc. (a) Industrials — 15.0% Aerospace & Defense — 3.9% Esterline Technologies Corp. (a) Triumph Group, Inc. Machinery — 3.0% Crane Co. Marine — 2.9% Kirby Corp. (a) Professional Services — 5.2% IHS, Inc. - Class A (a) Manpower, Inc. 6 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 98.1% (Continued) Shares Value Information Technology — 24.8% Communications Equipment — 3.5% Blue Coat Systems, Inc. (a) $ Plantronics, Inc. Computers & Peripherals — 1.8% NetApp, Inc. (a) Internet Software & Services — 3.4% LogMeIn, Inc. (a) Monster Worldwide, Inc. (a) Semiconductors & Semiconductor Equipment — 8.5% Cree, Inc. (a) Cypress Semiconductor Corp. (a) Marvell Technology Group Ltd. (a) PMC-Sierra, Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) Software — 7.6% Autodesk, Inc. (a) Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Parametric Technology Corp. (a) salesforce.com, inc. (a) 75 Materials —7.6% Chemicals — 2.6% CF Industries Holdings, Inc. 20 Eastman Chemical Co. Containers & Packaging — 1.5% Crown Holdings, Inc. (a) Owens-Illinois, Inc. (a) Metals & Mining — 2.7% Cliffs Natural Resources, Inc. Paper & Forest Products — 0.8% International Paper Co. 7 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 98.1% (Continued) Shares Value Telecommunication Services — 1.2% Wire Telecommunication Services — 1.2% Leap Wireless International, Inc. (a) $ Total Common Stocks (Cost $812,345) $ Money Market Funds — 2.4% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (b) (Cost $24,487) $ Total Investments at Value — 100.5% (Cost $836,832) $ Liabilities in Excess of Other Assets — (0.5%) ) Net Assets — 100.0% $ (a) Non-income producing. (b) Rate shown is the 7-day effective yield at February 28, 2011. See accompanying notes to financial statements. 8 NCM Capital Mid-Cap Growth Fund Statement of Assets and Liabilities February 28, 2011 ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Dividends receivable Receivable for investment securities sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable to Advisor (Note 4) Payable to administrator (Note 4) Accrued distribution and service plan fees (Note 4) 91 Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 1) $ See accompanying notes to financial statements. 9 NCM Capital Mid-Cap Growth Fund Statement of Operations For the Year Ended February 28, 2011 INVESTMENT INCOME Dividends $ EXPENSES Professional fees Fund accounting fees (Note 4) Administration fees (Note 4) Transfer agent fees (Note 4) Trustees' fees and expenses (Note 3) Custodian and bank service fees Registration fees Postage and supplies Insurance expense Investment advisory fees (Note 4) Distribution and service plan fees (Note 4) Other expenses TOTAL EXPENSES Less fees waived and expenses reimbursed by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 NCM Capital Mid-Cap Growth Fund Statements of Changes in Net Assets Year Year Ended Ended February 28, February 28, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS (Note 1) NO LOAD CLASS SHARES Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from No Load Shares capital share transactions INVESTOR CLASS SHARES Payments for shares redeemed - ) Decrease in net assets from Investor Shares capital share transactions - ) RETAIL CLASS SHARES Payments for shares redeemed - ) Decrease in net assets from Retail Shares capital share transactions - ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $
